                             UNITED STATES DISTRICT COURT                               JS-6
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.      CV 19-1527-DMG (FFMx)                                        Date    September 24, 2019

 Title Please Gimme My Publishing, et al. v. EMI April Music, Inc., et al.                  Page     1 of 1


 Present: The Honorable        DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                                    NOT REPORTED
               Deputy Clerk                                                  Court Reporter

     Attorneys Present for Plaintiff(s)                            Attorneys Present for Defendant(s)
              None Present                                                   None Present

Proceedings: (IN CHAMBERS) ORDER AND NOTICE TO ALL PARTIES

        In light of the parties’ notice of settlement, indicating that the case has settled in its entirety
and that the parties are finalizing their written settlement agreement, this action is placed in inactive
status. By December 30, 2019, the parties shall file either (1) a stipulation and proposed order for
dismissal of the action or judgment, or (2) a motion to reopen if settlement has not been
consummated. Upon the failure to timely comply with this Order, this action shall be deemed
dismissed as of December 31, 2019.

         This Court retains full jurisdiction over this action and this Order shall not prejudice any
party to this action. Defendants’ Motion to Transfer for Convenience under 28 U.S.C. § 1404(a),
or, in the Alternative, to Dismiss under Fed. R. Civ. P. 12(b)(6) [Doc. # 10] and Plaintiffs' Motion
to Remand Improperly Removed Action to State Court [Doc. # 28] are hereby DENIED as moot.

IT IS SO ORDERED.




 CV-90                               CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
